UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) December 7, 2007 PACIFICNET INC. (Exact name of registrant as specified in charter) Delaware 000-24985 91-2118007 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) c/o PacificNet Inc. 23/F, Tower A, TimeCourt, No.6 Shuguang Xili, Chaoyang District, Beijing, China 100028 (Address of Principal Executive Offices) (Zip Code) 011-86-10-59225000 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On December 7, 2007, PacificNet Inc. (NASDAQ: PACT) (the “Company” or “PacificNet”),issued a press release, attached to this Current Report on Form 8–K as Exhibit 99.1, reporting that the Companyhad entered into a definitive agreement to acquire Octavian International Limited (“Octavian”), a worldwide supplier of gaming technology, solutions and systems. The transaction is subject to various conditions, including the completion of due diligence, which has already commenced.PacificNet will issue restricted shares of PACT representing approximately 19.5% of PacificNet's outstanding shares. There is also an additional cash performance bonus.
